 1

 2                              UNITED STATES DISTRICT COURT
 3                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                      OAKLAND DIVISION
 5

 6 TRENT JASON,                                        Case No: C 19-00282 SBA
 7                 Plaintiff,                          ORDER RE MOTION TO REMAND
                                                       AND MOTION TO DISMISS
 8         vs.
                                                       Dkt. 9, 15
 9 BUMBLE BEE TUNA, LLC, A Delaware
     Limited Liability Company,
10
                   Defendant.
11

12          Plaintiff Trent Jason, acting pro se, filed the instant action against Defendant
13   Bumble Bee Tuna, LLC, alleging that it violated federal regulations and state law in
14   labeling cans of tuna and chopped clams. Defendant removed the action based on federal
15   question and diversity jurisdiction. 28 U.S.C. § 1441(a).
16          The parties are presently before the Court on (1) Plaintiff’s Motion to Remand and
17   (2) Defendant’s Motion to Dismiss Complaint. Dkt. 9, 15. Having read and considered
18   the papers filed in connection with this matter and being fully informed, the Court hereby
19   DENIES the Motion to Remand and GRANTS the Motion to Dismiss as to Plaintiff’s
20   federal claims. The Court declines to assert supplemental jurisdiction over the remaining
21   state law claims, which are remanded to the County of Sonoma Superior Court. The Court,
22   in its discretion, finds this matter suitable for resolution without oral argument. See Fed. R.
23   Civ. P. 78(b); N.D. Cal. Civ. L.R. 7-1(b).
24   I.     BACKGROUND
25          On December 3, 2018, Plaintiff filed a Complaint against Defendant in Sonoma
26   County Superior Court. Dkt. 1-1. The 80-page Complaint contains 362 paragraphs and
27   alleges 21 causes of action based on Defendant’s alleged mislabeling of its canned clam
28   and tuna products. Claims 1 through 16 are predicated on violations of various federal food
 1   labeling regulations. The remaining claims are based on California law and state claims
 2   for: Fraudulent Concealment (Claim 17); Unlawful Suppression (Claim 18); Violations of
 3   California’s False Advertising Law (Claim 19); Violations of California’s Unfair
 4   Competition Law (Claim 20); and Injunctive Relief (Claim 21). The Complaint alleges that
 5   if Defendant removes the action to federal court, Plaintiff “will seek class action status” and
 6   restitution in the amount $20 million. Compl. ¶ 345; see also id. ¶ 9, 18, 35.
 7          On January 16, 2019, Defendant removed the action to this Court based on federal
 8   question and diversity jurisdiction. See Not. of Removal ¶¶ 2-16, Dkt. 1. Plaintiff
 9   subsequently filed a motion to remand and Defendant has filed a motion to dismiss,
10   pursuant to Federal Rule of Civil Procedure 12(b)(6) and 9(b). Both motions are fully
11   briefed and are ripe for adjudication.
12   II.    MOTION TO REMAND
13          “A defendant may remove an action originally filed in state court only if the case
14   originally could have been filed in federal court.” In re NOS Commc’ns, MDL No. 1357,
15   495 F.3d 1052, 1057 (9th Cir. 2007) (citing 28 U.S.C. § 1441(a), (b)). “The basic statutory
16   grants of federal-court subject-matter jurisdiction are contained in 28 U.S.C. §§ 1331 and
17   1332.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006). Section 1331 confers federal
18   question jurisdiction in “all civil actions arising under the Constitution, laws, or treaties of
19   the United States.” 28 U.S.C. § 1331. Under § 1332, district courts have diversity
20   jurisdiction over all civil actions “where the matter in controversy exceeds the sum or value
21   of $75,000, exclusive of interest and costs, and is between ... citizens of different States.”
22   28 U.S.C. § 1332(a).
23          Plaintiff denies that he has alleged any federal claims, claiming that his “entire
24   complaint is based on reliance of California law.” Pl.’s Mot. to Remand at 6. This
25   contention lacks merit. Claims 1 through 16 expressly allege violations of federal labeling
26   regulations promulgated by the Food and Drug Administration. See Compl. ¶¶ 89-294; see
27   also id. ¶¶ 37-88. Because these claims are premised on violations of federal law,
28   jurisdiction under 28 U.S.C. § 1331 is present. Armstrong v. N. Mariana Islands, 576 F.3d
                                                    -2-
 1   950, 954-55 (9th Cir. 2009) (noting that the “arising under” qualification of § 1331 confers
 2   district courts with jurisdiction to hear “[o]nly those cases in which a well-pleaded
 3   complaint establishes either that federal law creates the cause of action or that the plaintiff’s
 4   right to relief necessarily depends on resolution of a substantial question of federal law.”)
 5   (internal quotations omitted). The removal was therefore properly based on federal
 6   question jurisdiction. In re NOS Commc’ns, MDL No. 1357, 495 F.3d at 1057.
 7          Plaintiff concedes that Claims 1 through 16 “reference” federal law but asserts that
 8   he can amend the pleadings to bring those claims solely under various provisions of the
 9   California Health and Safety Code. Pl.’s Mot. to Remand at 3. As a general rule, a
10   plaintiff cannot compel remand by amending a complaint to eliminate claims or add parties
11   in order to defeat federal jurisdiction. See Sparta Surgical Corp. v. Nat’l Ass’n of Sec.
12   Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir. 1998), abrogated on other grounds by Merrill
13   Lynch, Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct. 1562 (2016). Moreover,
14   Plaintiff’s argument is premature, as he has not yet filed a motion to amend.1 The Court
15   finds that Defendant’s removal was proper and therefore DENIES Plaintiff’s motion to
16   remand.
17   III.   MOTION TO DISMISS
18          A.     LEGAL STANDARD
19          Rule 12(b)(6) “tests the legal sufficiency of a claim.” Navarro v. Block, 250 F.3d
20   729, 732 (9th Cir. 2001). “Dismissal under Rule 12(b)(6) is proper when the complaint
21   either (1) lacks a cognizable legal theory or (2) fails to allege sufficient facts to support a
22   cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To
23   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
24   true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
25
            Plaintiff seems to suggest that he has a right to amend as a matter of course. Rule
            1
26 15(a)(1) grants a plaintiff the right to amend without leave of court within 21 days after
   serving the complaint or 21 days after service of a motion under Rule 12(b), (e) or (f),
27 whichever is sooner. Fed. R. Civ. P. 15(a)(1). Both of those deadlines have passed.
   Therefore, Plaintiff may file an amended complaint “only with the opposing party’s written
28 consent or the court’s leave.” Id. 15(a)(2)

                                                    -3-
 1   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The
 2   court is to “accept all factual allegations in the complaint as true and construe the pleadings
 3   in the light most favorable to the nonmoving party.” Outdoor Media Group, Inc. v. City of
 4   Beaumont, 506 F.3d 895, 899-900 (9th Cir. 2007). Where a complaint or claim is
 5   dismissed, leave to amend generally is granted, unless further amendment would be futile.
 6   Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).
 7          B.     ANALYSIS
 8                 1.     Federal Question Claims
 9          Plaintiff s first sixteen causes of action are based entirely on regulations authorized
10   by the Food, Drug, and Cosmetic Act (“FDCA”), as amended, 21 U.S.C. § 301 et seq.
11   (2017). See Compl. ¶¶ 89-294. Plaintiff relies on those federal regulations as the sole
12   theory of recovery against Defendant. Under the FDCA, only the federal government is
13   empowered to enforce its provisions. See 21 U.S.C. § 337(a) (“all … proceedings for the
14   enforcement, or to restrain violations, of [the FDCA] shall be by and in the name of the
15   United States”). As such, there is no private right of action to assert a violation of the
16   FDCA or its implementing regulations. See Buckman Co. v. Plaintiffs’ Legal Comm., 531
17   U.S. 341, 349 n.4 (2001) (“The FDCA leaves no doubt that it is the Federal Government
18   rather than private litigants who are authorized to file suit for noncompliance with the
19   [FDCA].”); accord Perez v. Nidek Co., 711 F.3d 1109, 1119 (9th Cir. 2013) (“private
20   enforcement of the [FDCA] is barred”).
21          Though Plaintiff does not dispute that he cannot bring claims directly under the
22   FDCA, he asserts that, if these claims are dismissed, he will reallege them and delete any
23   reference to federal law. Pl.’s Opp’n at 3. However, Plaintiff’s argument is germane to
24   whether leave to amend is appropriate, not whether the claims, as pled, are subject to
25

26

27

28

                                                   -4-
 1   dismissal. See Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003).2 Because
 2   Plaintiff lacks prudential standing to bring Claim 1 through 16, said claims are dismissed.
 3                  2.       State Law Claims
 4          The remaining claims—Claims 17 through 21—are predicated on state law. Before
 5   deciding whether to address Defendant’s arguments for dismissing those claims, the Court
 6   must first determine whether it has original jurisdiction over them based on diversity, and if
 7   not, whether to exercise supplemental jurisdiction over the state law claims. See United
 8   Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 965 (9th Cir. 2004) (“Before
 9   considering [defendant]’s motion to dismiss on the merits…, the district court [has] a duty
10   to ascertain whether it possesse[s] subject matter jurisdiction.”).
11          The Notice of Removal alleges that, in the alternative to federal question and
12   supplemental jurisdiction, diversity jurisdiction is present. See Not. of Removal ¶¶ 10-16;
13   Def.’s Opp’n to Pl.’s Mot. to Remand at 4-5, Dkt. 24. The Notice avers specific facts
14   demonstrating that there is complete diversity of citizenship between the parties. Not. of
15   Removal ¶¶ 11, 13-16. However, whether the jurisdictional minimum has been met is far
16   less clear. Id. ¶ 12.
17          The Ninth Circuit employs the following framework to assess whether a defendant
18   has met its burden of showing the case exceeds the amount in controversy minimum. See
19   Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997). First, a “court
20   may consider whether it is ‘facially apparent’ from the complaint that the jurisdictional
21   amount is in controversy.” Id. Thus, if the plaintiff claims a dollar amount in controversy
22   on the face of their complaint, the defendant can generally rely on the sum claimed when
23   removing the case. Id. at 375. “If it is unclear what amount of damages the plaintiff has
24   sought, … then the defendant bears the burden of actually proving the facts to support
25   jurisdiction, including the jurisdictional amount.” Gaus v. Miles, Inc., 980 F.2d 564, 566–
26
           In light of the Court’s decision below to decline to assert supplemental jurisdiction
            2
27 over Plaintiff’s state law claims, it is unnecessary to consider whether Plaintiff should be
   granted leave to amend. Plaintiff may seek leave to amend the pleadings in state court after
28 remand.

                                                   -5-
 1   67 (9th Cir. 1992). The court considers facts in the removal petition and any relevant
 2   “summary judgment-type evidence.” Singer, 116 F.3d at 377 (quoting Allen v. R & H Oil
 3   & Gas Co., 63 F.3d 1326 (5th Cir. 1995)).
 4          Here, Defendant relies on the Plaintiff’s allegation that he is seeking $20 million in
 5   restitution. That sum is based entirely on Plaintiff’s assumption that the action is certified
 6   as a class action. Compl. ¶ 345. However, a pro se plaintiff cannot bring a class action.
 7   See Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008). Consequently, the
 8   Complaint presents nothing more than individual claims for product mislabeling. “The
 9   proper measure of restitution in a mislabeling case [under California consumer protection
10   laws] is the amount necessary to compensate the purchaser for the difference between a
11   product as labeled and the product as received.” Hilsley v. Ocean Spray Cranberries, Inc.,
12   No. 17CV2335-GPC(MDD), 2018 WL 6300479, at *12 (S.D. Cal. Nov. 29, 2018).
13   Nothing in the Complaint makes it “facially apparent” that Plaintiff is individually entitled
14   to at least $75,000 in restitution. Nor has Defendant presented any evidence, either in
15   support of its Notice of Removal or in connection with the pending motions, to meet its
16   burden of demonstrating that the jurisdictional minimum for diversity jurisdiction is
17   satisfied.
18          Based on the above, the Court finds that diversity jurisdiction has not been
19   established. As a result, the Court’s authority to consider the state law claims rest upon its
20   exercise of supplemental jurisdiction. A court may decline to exercise supplemental
21   jurisdiction where it “has dismissed all claims over which it has original jurisdiction.” 28
22   U.S.C. § 1367(c)(3). “‘[I]n the usual case in which all federal-law claims are eliminated
23   before trial, the balance of factors to be considered under the pendent jurisdiction
24   doctrine—judicial economy, convenience, fairness, and comity—will point toward
25   declining to exercise jurisdiction over the remaining state-law claims.’” Sanford v.
26   MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (citation omitted). In light of the
27   dismissal of Plaintiff’s federal claims, the Court declines to assert supplemental jurisdiction
28   over Claims 17 through 21 and remands them to state court. See Harrell v. 20th Century
                                                   -6-
 1   Ins. Co., 934 F.2d 203, 205 (9th Cir. 1991) (“it is generally preferable for a district court to
 2   remand remaining pendent claims to state court.”).
 3   IV.    CONCLUSION
 4          For the reasons state above,
 5          IT IS HEREBY ORDERED THAT:
 6          1.     Plaintiff’s motion to remand is DENIED.
 7          2.     Defendant’s motion to dismiss is GRANTED IN PART and DENIED IN
 8   PART. Claims 1 through 16 in the Complaint are DISMISSED. The Court declines to
 9   assert supplemental jurisdiction over the remaining state law claims, which are
10   REMANDED to Sonoma County Superior Court.
11          IT IS SO ORDERED.
12   Dated: 4/09/19                                      ______________________________
                                                         SAUNDRA BROWN ARMSTRONG
13
                                                         Senior United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -7-
